 1
      JAMES C. ASHWORTH, SBN 151272
 2    THE ASHWORTH LAW OFFICE
      770 L Street, Ste. 950
 3    Sacramento, California 95814
      Telephone: (530) 574-1130
 4
      Facsimile: (530) 564-4987
 5    Email:       jim@theashworthlawoffice.com

 6    Attorney for Plaintiff V. WILLIAMS, as
      Mother and Natural Guardian of F.T, a minor
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
                                                       No. 2:17-cv-02364-JAM-DB
12    V. WILLIAMS, as Mother and Natural
      Guardian of F.T., a minor,
13
                                                       STIPULATION AND PROTECTIVE ORDER
                Plaintiff,
14

15
                        v.

16    TWIN RIVERS UNIFIED SCHOOL
      DISTRICT, and DOES 1 through 25,
17

18
                Defendants.

19

20

21            WHEREAS, Plaintiff filed a motion compelling Defendant to disclose and produce the

22   confidential student educational records of minors that both parties agree are protected by state
23   and federal privacy laws;
24            WHEREAS, the Court has determined that the need for disclosure of the information and
25   production of the student records (hereinafter “Confidential Information”) in discovery outweighs
26   the privacy issues and ordered Defendant to provide said information and such documents only on
27

28
                                                      1
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1   the agreement that such “Confidential Information” will be produced pursuant to a protective
 2   order;
 3            WHEREAS, the parties by this stipulation, agree to protect certain confidential student
 4   records, documents, data (including electronically stored information) and other information,
 5   including without limitation, metadata (collectively “Documents”), against disclosure to outside
 6
     sources and to protect the privacy of the minor students to the extent possible;
 7
              WHEREAS, because the purpose of this Stipulation is to protect and preserve
 8
     “Confidential Information,” the parties and their counsel agree they are bound as follows from and
 9
     after the date their counsel have signed it, even if such execution occurs prior to Court approval.
10
              THEREFORE, the parties seek the entry of an Order, pursuant to the Federal Rules of
11
     Civil Procedure 5.2 and 26, the Federal Rules of Evidence 502 and/or the Local Rules of the
12
     United States District Court, Eastern District of California, Rules 140 and 141, governing the
13
     disclosure of documents and information therein pertaining to “Confidential Information” on the
14
     terms set forth herein.
15
              IT IS HEREBY STIPULATED AND AGREED THAT:
16
              1.       This Protective Order shall be entered pursuant to the agreement set forth herein.
17
              2.       This Protective Order shall govern all materials deemed to be “Confidential
18
     Information.” Such Confidential Information shall include the following:
19
                       (a)      Any and all information or documents referring or related to the educational
20
                                records of current or former students in the TWIN RIVERS UNIFIED
21

22
                                SCHOOL DISTRICT who are not parties to this litigation;

23
                       (b)      Any and all information or documents that refer or relate to the disciplinary
24
                                records of individual students;
25

26

27

28
                                                      2
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1                     (c)      Any and all information or documents relating to the medical or health
 2                              information of any students to the extent included in, or referenced by, the
 3                              records responsive to subsections 2(a) and (b) herein; and
 4
                       (d)      Any portions of depositions (audio or video) where “Confidential
 5
                                Information” is disclosed or used as exhibits.
 6

 7
              3.       In the case of documents and the information contained therein, designation of
 8
     “Confidential Information” produced shall be made by placing the following legend on the face of
 9
     the document and each page so designated "CONFIDENTIAL/SUBJECT TO PROTECTIVE
10
     ORDER" or otherwise expressly identified as confidential.
11
              4.       Except as required by law or executive order, Confidential Information shall be held
12
     in confidence by each qualified recipient to whom it is disclosed, shall be used only for purposes of
13
     this action, shall not be used for any business purpose, and shall not be disclosed to any person who
14
     is not a qualified recipient. All produced Confidential Information shall be carefully maintained to
15
     preclude access by persons who are not qualified recipients.
16
              5.       Qualified recipients of documents marked "CONFIDENTIAL/SUBJECT TO
17
     PROTECTIVE ORDER " shall include only the following:
18
                       (a)      In-house counsel and law firms for each party and the secretarial, clerical
19
                                and paralegal staff of each.
20
                       (b)      Certified Shorthand Reporters and staff;
21

22
                       (c)      Persons other than legal counsel who have been retained or specially

23
                                employed by a party as an expert witness for purposes of this lawsuit or to

24                              perform investigative work or fact research;

25                     (d)      Deponents during the course of their depositions; and,

26                     (e)      The parties to this litigation who will be obligated to keep such information

27                              confidential.

28
                                                      3
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1            7.       Each counsel shall be responsible for providing notice of the Protective Order and
 2   the terms therein to persons to whom they disclose "Confidential Information," as defined by the
 3   terms of the Protective Order. Persons to whom Confidential Information is shown shall be
 4   informed of the terms of this Order and advised that its breach may be punished or sanctioned as
 5   contempt of the Court. Such deponents may be shown Confidential Information during their
 6
     deposition but shall not be permitted to keep copies of said Confidential Information nor any portion
 7
     of the deposition transcript reflecting the Confidential Information.
 8
              If either party objects to the claims that information should be deemed Confidential, that
 9
     party’s counsel shall inform opposing counsel in writing within thirty (30) days of receipt of the
10
     Confidential Information that the information should not be so deemed, and the parties shall
11
     attempt first to dispose of such disputes in good faith and on an informal basis. If the parties are
12
     unable to resolve their dispute, they may present a motion to the Court objecting to such status.
13
     The information shall continue to have Confidential status during the pendency of any such
14
     motion.
15
              8.       In the event that any documents or other materials previously identified as
16
     confidential are marked as exhibits or otherwise generally discussed during the taking of a
17
     deposition in this action, the exhibit, and all portions of the relevant deposition transcript in which
18
     the exhibit is discussed and/or referenced, shall immediately be deemed confidential, and therefore
19
     subject to the terms of this Protective Order.
20
              9.       No copies, paper or electronic, of Confidential Information shall be made except by
21

22
     or on behalf of attorneys of record, in-house counsel or the parties in this action. Any person making

23
     copies of such information shall maintain all copies within their possession or the possession of

24   those entitled to access to such information under the Protective Order.

25            10.      All information produced in this action, whether deemed Confidential or not, shall

26   be used only for purposes of this litigation and not for any other purpose.

27

28
                                                      4
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1            11.      Whenever a party wishes to file any writing designated as Confidential with the
 2   Court, the party may either (a) redact any and all information contained on any page that is marked
 3   Confidential before filing said document with the Court, (b) if the party wishing to file said writing
 4   is the party that originally designated the document as Confidential that party may, at their
 5   discretion, redact only that information that it deems Confidential from any page that is marked
 6
     Confidential before filing with the Court or (c) separately file the document under seal with the
 7
     Court. If a party wishes to file a document that has been marked Confidential with the Court, the
 8
     party will follow all rules and practices followed by the Court regarding filing a document under
 9
     seal, including filing a motion establishing good cause for the document to be preserved under seal
10
     if necessary, prior to so filing.
11
              12.      The termination of this action shall not relieve the parties and persons obligated
12
     hereunder from their responsibility to maintain the confidentiality of information designated
13
     Confidential pursuant to this Order.
14
              13.      Upon termination of this action by entry of a final judgment (inclusive of any appeals
15
     or petitions for review), the plaintiff by and through her counsel, shall destroy all electronic and
16
     paper copies of Confidential Information in a manner that maintains the confidential nature of the
17
     documentation, and each person or party to whom such Confidential Information has been furnished
18
     or produced shall be obligated to return it to plaintiff attorney who will then destroy the
19
     documentation as required herein. Within thirty (30) days of the matter concluding, plaintiff counsel
20
     shall send written confirmation under oath, and as an officer of the court, to defense counsel that all
21

22
     electronic and paper copies of any Confidential Information has been destroyed in compliance

23
     herewith.

24            14.      Subject to the Federal Rules of Evidence, a stamped Confidential document and other

25   Confidential Information may be offered in evidence at trial or any court hearing, provided that the

26   proponent of the evidence gives five days’ advance notice to counsel for the party or other person

27   that designated the information as Confidential. Any party may move the court for an order that the

28
                                                      5
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1   evidence be received in camera or under other conditions to prevent unnecessary disclosure. The
 2   court will then determine whether the proffered evidence should continue to be treated as
 3   Confidential Information and, if so, what protection, if any, may be afforded to such information at
 4   the trial.
 5            15.      If another court or an administrative agency subpoenas or orders production of
 6
     stamped Confidential documents which a party has obtained under the terms of this order, such party
 7
     shall promptly notify the party or other person who designated the document as Confidential of the
 8
     pendency of such subpoena or order.
 9
              16.      Nothing in this Order shall be construed as an admission as to the relevance,
10
     authenticity, foundation or admissibility of any document, material, transcript, or other information.
11
              17.      Nothing in the Protective Order shall be deemed to preclude any party from seeking
12
     and obtaining, on an appropriate showing, a modification of this Order.
13
              18.      The Parties hereby request that an Order be entered by the Court pursuant to and in
14
     conformity with this stipulation for protective order.
15
     Dated: March 22, 2019                                    THE ASHWORTH LAW OFFICE
16

17
                                                     By: ____/s/James C. Ashworth_________________
18                                                          James C. Ashworth
                                                            Attorney for Plaintiff
19
     Dated: March 22, 2019                                    SPINELLI, DONALD & NOTT
20

21
                                                     By: ___/s/Ross R. Nott________________________
22                                                          Ross R. Nott
                                                            Attorney for Defendant
23

24

25

26

27

28
                                                      6
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1                                                   ORDER
 2            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3            IT IS FURTHER ORDERED THAT:
 4            1. Requests to seal documents shall be made by motion before the same judge who will
 5   decide the matter related to that request to seal.
 6
              2. The designation of documents (including transcripts of testimony) as confidential
 7
     pursuant to this order does not automatically entitle the parties to file such a document with the
 8
     court under seal. Parties are advised that any request to seal documents in this district is governed
 9
     by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a
10
     written order of the court after a specific request to seal has been made. L.R. 141(a). However, a
11
     mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires
12
     that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,
13
     the requested duration, the identity, by name or category, of persons to be permitted access to the
14
     document, and all relevant information.” L.R. 141(b).
15
              3. A request to seal material must normally meet the high threshold of showing that
16
     “compelling reasons” support secrecy; however, where the material is, at most, “tangentially
17
     related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”
18
     Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana
19
     v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
20
              4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of
21

22
     certain documents, at any court hearing or trial – such determinations will only be made by the

23
     court at the hearing or trial, or upon an appropriate motion.

24            5. With respect to motions regarding any disputes concerning this protective order which

25   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

26   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

27   parte basis or on shortened time.

28
                                                      7
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
 1            6. The parties may not modify the terms of this Protective Order without the court’s
 2   approval. If the parties agree to a potential modification, they shall submit a stipulation and
 3   proposed order for the court’s consideration.
 4            7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement
 5   of the terms of this Protective Order after the action is terminated.
 6
              8. Any provision in the parties’ stipulation that is in conflict with anything in this order is
 7
     hereby DISAPPROVED.
 8
     Dated: March 28, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     DLB:6
26   DB\orders\orders.civil\williams2364.stip.prot.ord

27

28
                                                      8
29   ___________________________________________________________________________________________________
     Stipulation for Protective Order
30
     Case No. 2:17-CV-02364-JAM-DB
31
